Exhibit 10.7

 

Prepared by and After

Recording, Return to

  

Jack Edelbrock

c/o Mayer Brown LLP

71 S. Wacker Drive

Chicago, Illinois 60606

Telephone: 312 701 7158

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT (this “Deed of Trust”) is made as of June 6, 2014 by
GREEN PLAINS CENTRAL CITY LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “Grantor”) having an address of 450
Regency Parkway, Suite 400, Omaha, NE 68114 to Fidelity National Title Insurance
Company (“Trustee”), having an address at 2111 S 67th St., Omaha, NE 68106 for
the use and benefit of BNP PARIBAS (“BNPP”), as Agent (as hereinafter defined),
having an address of 787 Seventh Avenue, New York, NY 10019. Agent is the
beneficiary under this Deed of Trust.

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) hereinafter identified and defined (BNPP in such capacity as
agent for the Lenders, and its successors and assigns in such capacity, being
hereinafter referred to as the “Agent”), has entered into a Term Loan Agreement
dated as of June 6, 2014 (such Term Loan Agreement, as the same may be amended
or modified from time to time as permitted thereunder, including amendments and
restatements thereof in its entirety as permitted thereunder, being hereinafter
referred to as the “Loan Agreement”), pursuant to which certain lenders from
time to time party to the Loan Agreement (such lenders being hereinafter
referred to collectively as the “Lenders” and individually as a “Lender”) have
agreed, subject to certain terms and conditions, to extend credit and make
certain other financial accommodations available to GREEN PLAINS PROCESSING LLC
(the “Borrower”). Any capitalized term used in this Deed of Trust that is not
otherwise defined herein, either directly or by reference to another document,
shall have the meaning for purposes of this Deed of trust as it is given in the
Loan Agreement.

B. Grantor is a Subsidiary of the Borrower and as such will receive substantial
direct and indirect benefit from the extension of credit and other financial
accommodations made to the Borrower and the Subsidiaries.

C. The Grantor, has executed and delivered to the Agent a Guaranty of even date
herewith (as it may from time to time be amended, restated or otherwise
modified, the “Guaranty”) pursuant to which the Grantor has guarantied the
obligations of the Borrower with respect to the loans made under the Loan
Agreement (the “Loans”) and the other extensions of credit and financial
accommodations made under each of the other Loan Documents, (together with the
Loans, collectively, the “Guarantied Obligations”).



--------------------------------------------------------------------------------

D. It is a condition to the obligation of the Lenders to make the Loans that the
Grantor execute and deliver this Deed of Trust to secure the Guarantied
Obligations and all direct obligations of the Grantor with respect to the Loans
(collectively, the “Obligations Secured”).

The total principal amount of Secured Obligations secured hereby may increase or
decrease from time to time, but the total unpaid principal balance secured
hereby at any time shall not exceed $225,000,000, plus interest thereon and any
protective disbursements which Beneficiary may make under this Deed of Trust and
interest thereon.

GRANT:

NOW, THEREFORE, (A) in consideration of Ten Dollars ($10.00) in hand paid, the
receipt and sufficiency of which are hereby acknowledged and (B) in
consideration of the foregoing Recitals, for the purpose of securing the
complete and timely performance and payment of all present and future
indebtedness, liabilities and obligations which the Grantor has from time to
time incurred or may incur or be liable to the Lenders and the Agent (each, a
“Secured Party”, collectively, the “Secured Parties”) under or in connection
with the Obligations Secured,

THE GRANTOR HEREBY CONVEYS TO TRUSTEE AND HEREBY GRANTS, ASSIGNS, TRANSFERS AND
SETS OVER TO TRUSTEE, IN TRUST WITH POWER OF SALE FOR THE USE AND BENEFIT OF
AGENT, AND GRANTS AGENT (for the benefit of the Secured Parties) AND TRUSTEE AND
THEIR SUCCESSORS AND ASSIGNS A SECURITY INTEREST IN,

the real estate legally described in Exhibit A hereto (the “Land”) in Merrick
County (the “County”), Nebraska (the “State”); together (i) with all right,
title and interest, if any, that the Grantor may now have or hereafter acquire
in and to all improvements, buildings and structures of every nature whatsoever
now or hereafter located on the Land; and (ii) all air rights, water rights and
powers, development rights or credits, zoning rights or other similar rights or
interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now have or hereafter acquire in and to any of
the following related to the Land: (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto, (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Grantor without causing a
default thereunder or a termination thereof, (c) all hereditaments, gas, oil and
minerals (with the right to extract, sever

 

2



--------------------------------------------------------------------------------

and remove such gas, oil and minerals) located in, on or under the Premises,
(d) all split or division rights with respect to the Land and easements of every
nature whatsoever and (e) all other rights and privileges thereunto belonging or
appertaining and all extensions, additions, improvements, betterments, renewals,
substitutions and replacements to or of any of the rights and interests
described in clauses (a), (b), (c) and (d) above (all of the foregoing, the
“Property Rights”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Grantor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”). Grantor and Agent agree that the Premises and all of the Property
Rights and Fixtures owned by the Grantor (collectively the “Real Property”)
shall, so far as permitted by law, be deemed to form a part and parcel of the
Land and for the purpose of this Deed of Trust to be real estate and covered by
this Deed of Trust.

TOGETHER WITH all the estate, right, title and interest, if any, of the Grantor
in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Loan Agreement,
the Grantor is hereby authorized to collect and receive such awards and proceeds
and to give proper receipts and acquittance therefor, and to apply the same as
provided herein); (ii) all contract rights, general intangibles, actions and
rights in action relating to the Real Property, including all rights to
insurance proceeds and unearned premiums arising from or relating to damage to
the Real Property; (iii) all plans and specifications, designs, drawings and
other information, materials and matters heretofore or hereafter prepared
relating to the Real Property; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property
(the rights and interests described in this paragraph, the “Intangibles”).

The Grantor (i) pledges and assigns to the Agent from and after the date of the
effectiveness hereof (including any period of redemption), primarily and on a
parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Agent
all such leases, contracts and agreements (including all the Grantor’s rights
under any contract for the sale of any portion of the Trust Property and all
revenues and royalties under any oil, gas and mineral lease relating to the Real
Property) (collectively the “Leases”); provided however, that subject to the
terms of the Loan Agreement, so long as no Event of Default has occurred and is
continuing, a license is hereby given to Grantor to collect and use such Rents.

 

3



--------------------------------------------------------------------------------

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Trust Property.”

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in-possession in the absence of the taking of title and/or possession
of the Trust Property by the Agent. Nothing contained in this Deed of Trust
shall be construed as imposing on the Agent any obligation of any lessor under
any Lease of the Trust Property in the absence of an explicit assumption thereof
by the Agent. In the exercise of the powers herein granted the Agent, prior to
Agent taking title to or possession of the Trust Property, no liability shall be
asserted or enforced against the Agent, all such liability being expressly
waived and released by the Grantor, except for any such liability arising on
account of the Agent’s gross negligence or willful misconduct, as determined by
a court of competent jurisdiction in a final, non-appealable order.

TO HAVE AND TO HOLD the Trust Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Trustee,
its beneficiaries, successors and assigns, forever for the uses and purposes
herein set forth. Except to the extent such a release or waiver is not permitted
by applicable law, the Grantor hereby releases and waives all rights of
redemption or reinstatement, if any, under and by virtue of any of the laws of
the State, and the Grantor hereby covenants, represents and warrants that, at
the time of the execution and delivery of this Deed of Trust, (a) the Grantor
has good and marketable fee simple title to the Trust Property, with lawful
authority to grant, remise, release, alien, convey, mortgage and warrant the
Trust Property, (b) the title to the Trust Property is free and clear of all
encumbrances, except the Permitted Liens (as defined in the Loan Agreement) and
(c) except for the Permitted Liens, the Grantor will forever defend the Trust
Property against all claims in derogation of the foregoing.

SECURITY AGREEMENT AND FINANCING STATEMENT

The Agent and the Grantor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Deed of Trust shall constitute a security agreement, fixture filing and
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Grantor hereby grants a
continuing security interest to the Agent for the benefit of the Secured Parties
in that portion of the Trust Property in which the creation and/or perfection of
a security interest is governed by the Code.

(b) The “Debtor” is the Grantor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

 

4



--------------------------------------------------------------------------------

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is: All of the Trust Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Agent may file this Deed of Trust, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Trust Property. Any reproduction of
this Deed of Trust or of any other security agreement or financing statement is
sufficient as a financing statement.

The Grantor authorizes the Agent to file any financing statement, continuation
statement or other instrument that the Agent or the Required Lenders (as defined
in the Loan Agreement) may reasonably deem necessary or appropriate from time to
time to perfect or continue the security interest granted above under the Code.

FIXTURE FILING

To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land and (ii) this instrument, upon recording or registration in
the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof. Subject to the terms and conditions of the Loan
Agreement, the remedies for any violation of the covenants, terms and conditions
of the agreements herein contained shall be as prescribed herein, in any other
Loan Document, or by general law, or, as to that part of the security in which a
security interest may be perfected under the Code, by the specific statutory
consequences now or hereafter enacted and specified in the Code, all at the
election of the Required Lenders (as defined in the Loan Agreement).

THE FOLLOWING PROVISIONS SHALL ALSO CONSTITUTE AN INTEGRAL PART OF THIS DEED OF
TRUST:

1. Payment of Taxes on this Deed of Trust. Without limiting any provision of the
Loan Agreement, the Grantor agrees that, if the government of the United States
or any department, agency or bureau thereof or if the State or any of its
subdivisions having jurisdiction shall at any time require documentary stamps to
be affixed to this Deed of Trust or shall levy, assess or charge any tax,
assessment or imposition upon this Deed of Trust or the credit or indebtedness
secured hereby or the interest of any Secured Party in the Premises or upon any
Secured Party by reason of or as holder of any of the foregoing then, the
Grantor shall pay for such documentary stamps in the required amount and deliver
them to the Agent or pay (or reimburse the Agent for) such taxes, assessments or
impositions. The Grantor agrees to provide to the Agent, at any time upon
request, official receipts showing payment of all taxes,

 

5



--------------------------------------------------------------------------------

assessments and charges that the Grantor is required or elects to pay under this
Section. The Grantor agrees to indemnify each Secured Party against liability on
account of such documentary stamps, taxes, assessments or impositions, whether
such liability arises before or after payment of the Obligations Secured and
regardless of whether this Deed of Trust shall have been released.

2. Leases Affecting the Real Property. All future lessees under any Lease made
after the date of recording of this Deed of Trust shall, at the direction of the
Required Lenders (as defined in the Loan Agreement) or at the Agent’s option and
without any further documentation, attorn to the Agent as lessor if for any
reason the Agent becomes lessor thereunder, and, upon demand after an Event of
Default has occurred and is continuing, pay rent to the Agent, and the Agent
shall not be responsible under such Lease for matters arising prior to the Agent
becoming lessor thereunder; provided that the Agent shall not become lessor or
obligated as lessor under any such Leases unless and until it shall have been
directed by the Required Lenders (as defined in the Loan Agreement) to do so, or
it shall elect in writing to do so.

3. Use of the Real Property. The Grantor agrees that it shall not (a) permit the
public to use any portion of the Real Property in any manner that could
reasonably be expected to impair the Grantor’s title to such property, or to
make possible any claim of easement by prescription or of implied dedication to
public use, provided Grantor has actual knowledge of such use; (b) institute or
acquiesce in any proceeding to change the zoning classification of the Real
Property, nor shall the Grantor change the use of the Trust Property in any
material way, without the consent of the Required Lenders (as defined in the
Loan Agreement), which consent shall not be unreasonably withheld; and
(c) permit any material legal or economic waste to occur with respect to the
Trust Property.

4. Insurance. Subject to Section 10.1 of the Loan Agreement, the Grantor shall,
at its sole expense, obtain for, deliver to, assign to and maintain for the
benefit of the Agent, until the Obligations Secured are paid in full, insurance
policies relating to the Trust Property as specified in the Loan Agreement.
Prior to an Event of Default, use of insurance proceeds shall be governed by
Sections 10.1 and 6.2.3 of the Loan Agreement. Each such policy shall name the
Agent as additional insured or loss payee, as applicable, under a standard
mortgage endorsement. If an Event of Default exists and is continuing, and the
Agent has given notice to the Grantor that the Agent intends to exercise its
rights under this Section 4, then the Agent shall be entitled to (a) adjust any
casualty loss and (b) apply the proceeds thereof as provided in Section 8 of
this Deed of Trust.

5. Real Property Taxes. The Grantor covenants and agrees to pay before
delinquent all real property taxes, assessments, ground rent, if any, water and
sewer rents, fees and charges, levies, permit, inspection and license fees and
other dues, charges or impositions, including all charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, maintenance and
similar charges and charges for utility services, in each instance whether now
or in the future, directly or indirectly, levied, assessed or imposed on the
Premises or the Grantor and whether levied, assessed or imposed as excise,
privilege or property taxes; provided that the foregoing shall not require the
Grantor to pay any of the foregoing so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

6. Condemnation Awards. Subject to the terms of the Loan Agreement, the Grantor
assigns to the Agent, as additional security, all awards of damage resulting
from condemnation proceedings or the taking of or injury to the Real Property
for public use (“Eminent Domain Proceedings”). If an Event of Default exists and
is continuing and the Agent has given notice to the Grantor that the Agent
intends to exercise its rights under this Section 6, then the Agent shall be
entitled to (a) participate in and/or direct (at the sole discretion of the
Required Lenders (as defined in the Loan Agreement)) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 8 of this
Deed of Trust.

7. Remedies. Subject to the provisions of the Loan Agreement, upon the
occurrence and during the continuance of an Event of Default, including a
failure to perform or observe any of the covenants set forth in this Deed of
Trust that is not cured within any applicable cure period, in addition to any
rights and remedies provided for in the Loan Agreement or other Loan Document,
if and to the extent permitted by applicable law, the following provisions shall
apply:

(a) Power of Sale. Agent may direct Trustee to exercise Trustee’s power of sale
with respect to the Trust Property, or any part thereof, in a non-judicial
procedure as permitted by applicable law. If Agent elects to exercise its power
of sale with respect to the Real Property and other portions of the Trust
Property, or any part thereof, Trustee shall record a notice of default in each
county in which any part of such Real Property and other Trust Property is
located in the form prescribed by applicable law and shall mail copies of such
notice in the manner prescribed by applicable law. After the time required by
applicable law, Trustee shall give public notice of the sale to the persons and
in the manner prescribed by applicable law. Trustee, without demand on Grantor,
shall sell such Real Property and other Trust Property at public auction to the
highest bidder at the time and place and under the terms designated in the
notice of sale in one or more parcels and in any order Trustee determines.
Trustee may postpone sale of all or any parcel of the Trust Property in
accordance with the provisions of applicable law. Trustee, Agent, or their
designee, may purchase at any such sale. Upon receipt of the price bid, Trustee
shall deliver to the purchaser a Trustee’s deed conveying the Real Property and
other Trust Property that are sold. The recitals in the deed of compliance with
applicable law shall be prima facie evidence of such compliance and conclusive
evidence thereof in favor of bona fide purchasers and encumbrancers for value
and without notice. Grantor acknowledges that the power of sale granted in this
Deed of Trust may be exercised by Trustee without prior judicial hearing.
Grantor has the right to bring an action to assert the non-existence of an Event
of Default or any other defense of Grantor to acceleration and sale.

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a Trustee’s deed conveying the Trust Property so sold without
any covenant or warranty, express or implied. The recitals in Trustee’s deed
shall be prima facie evidence of the truth of the statements made therein.

(b) Agent’s Power of Enforcement. The Agent may immediately foreclose this Deed
of Trust by judicial action. The court in which any proceeding is pending for
the purpose of foreclosure of this Deed of Trust by judicial procedure or in
connection with the exercise of any non-judicial power of sale by the Trustee
may, at once or at any

 

7



--------------------------------------------------------------------------------

time thereafter, either before or after sale, without notice and without
requiring bond, and without regard to the solvency or insolvency of any person
liable for payment of the Obligations Secured, and without regard to the then
value of the Trust Property or the occupancy thereof as a homestead, appoint a
receiver (the provisions for the appointment of a receiver and assignment of
rents being an express condition upon which the loans and other financial
accommodations hereby secured are made) for the benefit of the Secured Parties,
with power to collect the Rents, due and to become due, during such foreclosure
suit and the full statutory period of redemption notwithstanding any redemption.
The receiver, out of the Rents when collected, may pay reasonable costs incurred
in the management and operation of the Real Property, prior and subordinate
liens, if any, and taxes, assessments, water and other utilities and insurance,
then due or thereafter accruing, and may make and pay for any necessary repairs
to the Real Property, and may pay any part of the Obligations Secured in
accordance with the Loan Agreement or any deficiency decree entered in such
foreclosure proceeding. Upon or at any time after the filing of a suit to
foreclose this Deed of Trust, the court in which such suit is filed shall have
full power to enter an order placing the Agent in possession of the Real
Property with the same power granted to a receiver pursuant to this clause
(b) and with all other rights and privileges of a mortgagee-in-possession under
applicable law.

(c) Agent’s Right to Enter and Take Possession, Operate and Apply Income. The
Agent shall, at the direction of Required Lenders (as defined in the Loan
Agreement) or at its option, have the right, acting through its agents or
attorneys or a receiver, with process of law, to enter upon and take possession
of the Real Property, to expel and remove any persons, goods or chattels
occupying or upon the same, to collect or receive all the Rents, to manage and
control the Real Property, to lease the Real Property or any part thereof, from
time to time, and, after deducting all reasonable attorneys’ fees and expenses
of outside counsel, and all reasonable expenses incurred in the protection,
care, maintenance, management and operation of the Real Property, to distribute
and apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the Loan Agreement or any deficiency decree entered
in any foreclosure proceeding.

(d) Foreclosure as Mortgage. This instrument shall be effective as a mortgage as
well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Real Property in any manner permitted by the laws of
the State of Nebraska or of any other state in which any part of the Real
Property is situated, and any foreclosure suit may be brought by the Trustee or
by the Agent.

(e) Grantor, on its own behalf and on behalf of each party hereto, hereby
requests a copy of any notice of default and a copy of any notice of sale
hereunder be mailed to them at the applicable address provided in the first
paragraph of this Deed of Trust.

8. Application of the Rents or Proceeds from Foreclosure or Sale. Subject to the
requirements of applicable law, the proceeds or avails of any trustee or
foreclosure sale and all moneys received by Agent pursuant to any right given or
action taken under the provisions of this Deed of Trust shall be applied as
follows:

 

8



--------------------------------------------------------------------------------

(a) To the payment of the costs and expenses of any such sale or other
enforcement proceedings in accordance with the terms hereof and of any judicial
proceeding wherein the same may be made (including payment of the Trustee’s fees
of not more than 5% of the gross sale price, attorneys’ fees and costs of title
evidence), and in addition thereto, reasonable compensation to Agent, its agents
and counsel, and all actual out of pocket expenses, advances, liabilities and
sums made or furnished or incurred by Trustee, Agent or Lenders under this Deed
of Trust and the Loan Agreement and the other Loan Documents, together with
interest at the maximum rate permitted by law, and all taxes, assessments or
other charges, except any taxes, assessments or other charges subject to which
the Trust Property shall have been sold;

(b) In accordance with the applicable provisions of the Loan Agreement;

(c) To the payment of any other sums required to be paid by Grantor pursuant to
any provision of this Deed of Trust, or any other Loan Document; and

(d) To the payment of the surplus, if any, to whomsoever may be lawfully
entitled to receive the same.

The Grantor shall remain liable for any deficiency to the extent provided in the
documents that create the Obligations Secured.

9. Cumulative Remedies; Delay or Omission Not a Waiver. No remedy or right of
the Agent shall be exclusive of, but shall be in addition to, every other remedy
or right now or hereafter existing at law or in equity. No delay in the exercise
or omission to exercise any remedy or right available during the existence of
any Event of Default shall impair any such remedy or right or be construed to be
a waiver of such Event of Default or acquiescence therein, nor shall it affect
any subsequent Event of Default of the same or different nature. To the extent
permitted by applicable law, every such remedy or right may be exercised
concurrently or independently and when and as often as may be deemed expedient
by the Agent.

10. Agent’s Remedies against Multiple Parcels. If more than one property, lot or
parcel is covered by this Deed of Trust, and this Deed of Trust is foreclosed
upon, or judgment is entered upon any Obligations Secured (or, in the case of a
trustee’s sale, shall have met the statutory requirements thereof with respect
to such collateral), execution may be made upon any one or more of the
properties, lots or parcels and not upon the others, or upon all of such
properties or parcels, either together or separately, and at different times or
at the same time, and execution sales or sales by advertisement may likewise be
conducted separately or concurrently, in each case at the election of the
Required Lenders (as defined in the Loan Agreement).

11. No Merger. In the event of a foreclosure of this Deed of Trust or any other
mortgage or trust deed securing the Obligations Secured, the Obligations Secured
then due shall, at the option of the Required Lenders (as defined in the Loan
Agreement), not be merged into any decree of foreclosure entered by the court,
and the Trustee or Agent may concurrently or subsequently seek to foreclose one
or more mortgages or deeds of trust that also secure the Obligations Secured.

 

9



--------------------------------------------------------------------------------

12. Notices. All notices and other communications hereunder shall be in writing
and shall be given in the manner, within the time periods and to the applicable
address identified in the Loan Agreement. Grantor requests that copies of the
notice of default and notice of sale be sent to Grantor at Grantor’s address
stated in the initial paragraph of this Deed of Trust.

13. Governing Law. This Deed of Trust shall be construed, governed and enforced
in accordance with the laws of the State. Wherever possible, each provision of
this Deed of Trust shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Deed of Trust shall be
prohibited by or invalid under applicable law, such provision shall be effective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Deed of Trust.

14. Satisfaction of Deed of Trust. Upon full payment and performance of all the
Obligations Secured, or upon satisfaction of the conditions set forth in the
Loan Agreement for release of the Trust Property from this Deed of Trust, then
the Agent shall, promptly upon request of the Grantor, request the Trustee to
reconvey the Trust Property and shall surrender this Deed of Trust and evidence
of satisfaction of the Obligations Secured to the Trustee. Trustee shall
reconvey the Trust Property without warranty tot person or persons legally
entitled thereto

15. Successors and Assigns Included in Parties; Third Party Beneficiaries. This
Deed of Trust shall be binding upon the parties hereto and upon the successors,
assigns and vendees of the Grantor and shall inure to the benefit of the parties
hereto and their respective successors and assigns; all references herein to the
Grantor and to the Agent shall be deemed to include their respective successors
and assigns. The Grantor’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Grantor.
Wherever used herein, the singular number shall include the plural, the plural
shall include the singular, and the use of any gender shall be applicable to all
genders. The Secured Parties shall be third party beneficiaries of the Grantor’s
representations, warranties, covenants and agreements hereunder.

16. WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION AND REDEMPTION LAWS. The
Grantor agrees, to the full extent permitted by law, that neither the Grantor
nor anyone claiming through or under it shall set up, claim or seek to take
advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Deed of Trust or the absolute sale of the Trust Property
or the final and absolute putting into possession thereof, immediately after
such sale, of the purchaser thereof; and the Grantor, for itself and all who may
at any time claim through or under it, hereby waives, to the full extent that it
may lawfully so do, the benefit of all such laws and any right to have the
assets comprising the Trust Property marshaled upon any foreclosure of the
encumbrance hereof and agrees that the Agent or any court having jurisdiction to
foreclose such encumbrance may sell the Trust Property in part or as an
entirety. To the full extent permitted by law, the Grantor irrevocably waives
all statutory or other rights of redemption from sale under any order or decree
of foreclosure of this Deed of Trust, on its own behalf and on behalf of each
and every person acquiring any interest in or title to the Trust Property
subsequent to the date hereof. The Grantor further waives, to the full extent it
may lawfully do so, all statutory and other rights in its favor, limiting
concurrent actions to foreclose this Deed of Trust and the exercise of other
rights with respect to the Obligations Secured, including any right vested in
the Grantor or any affiliate to limit the right of the Agent

 

10



--------------------------------------------------------------------------------

to pursue or commence concurrent actions against the Grantor or any such
affiliate or any property owned by any one or more of them. Grantor further
waives, to the extent permitted by applicable law, all errors and imperfections
in any proceedings instituted by Agent or Trustee under this Deed of Trust and
all notices of any Event of Default (except as may be provided for under the
terms of this Deed of Trust) or of Agent’s or Trustee’s election to exercise or
its actual exercise of any right, remedy or recourse provided for under this
Deed of Trust.

17. Interpretation with Other Documents. Notwithstanding anything in this Deed
of Trust to the contrary, in the event of a conflict or inconsistency between
this Deed of Trust and the Loan Agreement, the provisions of the Loan Agreement
will govern.

18. Future Advances. This Deed of Trust is a “Future Advance Deed of Trust”
under Nebraska Revised Statute §76-1002. Any and all future advances (subject to
the limitations on the principal amount of Obligations Secured elsewhere
contained in this Deed of Trust) under this Deed of Trust and the Loan Agreement
or other Loan Documents shall have the same priority as if the future advance
was made on the date that this Deed of Trust was recorded. This Deed of Trust
shall secure the Obligations Secured, whenever incurred, such Obligations
Secured to be due at the times provided in the Loan Agreement. Notice is hereby
given that the Obligations Secured may increase as a result of any defaults
hereunder by Grantor due to, for example, and without limitation, unpaid
interest or late charges, unpaid taxes or insurance premiums which the Agent
elects to advance, defaults under leases that the Agent elects to cure, attorney
fees or costs incurred in enforcing the Loan Documents or other expenses
incurred by the Agent in protecting the Collateral, the security of this Deed of
Trust or the Agent’s rights and interests.

19. Changes. Neither this Deed of Trust nor any term hereof may be changed,
waived, discharged or terminated orally, or by any action or inaction, but only
by an instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. To the extent permitted by
law, any agreement hereafter made by the Grantor and the Agent relating to this
Deed of Trust shall be superior to the rights of the holder of any intervening
lien or encumbrance.

20. CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES.

(a) The Grantor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Deed of Trust, and the Grantor hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in any state or federal court sitting in the State or in such other location as
may be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Deed of Trust.

(c) To the extent that the Grantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Grantor
hereby irrevocably waives such immunity in respect of its obligations under this
Deed of Trust.

 

11



--------------------------------------------------------------------------------

21. Time of Essence. Time is of the essence with respect to the provisions of
this Deed of Trust.

22. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Deed of Trust. In the event an ambiguity or
question of intent or interpretation arises, this Deed of Trust shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Deed of Trust.

23. Agent’s Right to Appear. After the occurrence of an Event of Default, or in
any situation where the Agent or the Required Lenders reasonably determine that
the Grantor’s action is not protective of the interest of the Agent in the Trust
Property, Agent shall have the right to appear in and defend any legal
proceeding brought regarding the Trust Property and to bring any legal
proceeding, in the name and on behalf of the Grantor or in the Agent’s name,
that the Required Lenders (as defined in the Loan Agreement), in their sole
discretion, determine is necessary to be brought to protect the Secured Parties’
interest in the Trust Property, as long as Agent provided Grantor fifteen
(15) days prior written notice of its intent to bring such proceeding, except in
the event of an emergency, in which case no prior notice shall be required (but
Agent shall promptly thereafter notify Grantor of the bringing of such
proceeding). Nothing herein is intended to prohibit Grantor from bringing or
defending any suit relating to the Trust Property.

24. No Liability of Secured Parties. Notwithstanding anything to the contrary
contained in this Deed of Trust, this Deed of Trust is only intended as security
for the Obligations Secured and the Secured Parties shall not be obligated to
perform or discharge, and do not hereby undertake to perform or discharge, any
obligation, duty or liability of the Grantor with respect to any of the Trust
Property. Unless and until a Secured Party takes title or possession of the
Trust Property, either through foreclosure, the taking of a deed in lieu thereof
or otherwise, no Secured Party shall be responsible or liable for the control,
care, management or repair of the Trust Property or for any negligence in the
management, operation, upkeep, repair or control of the Trust Property resulting
in loss or injury or death to any licensee, employee, tenant or stranger or
other person. The Grantor agrees to indemnify and hold harmless the Secured
Parties from and against all loss, cost and liability incurred by the Grantor in
connection with any of the foregoing that are not the responsibility of the
Secured Parties in accordance with this Section; provided that the Grantor shall
not be liable for such indemnification to any Secured Party to the extent that
resulting from such Secured Party’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

25. Indemnity. Grantor unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
each Secured Party and their respective directors, officers, employees,
trustees, agents, financial advisors, consultants, affiliates and controlling
persons (each such person, an “Indemnitee”) for any damages, costs, loss or
expense, including response, remedial or removal costs and all fees and
disbursements of counsel for any such Indemnitee, arising out of any of the
following: (i) any presence, release,

 

12



--------------------------------------------------------------------------------

threatened release or disposal of any Hazardous Material by Grantor or any
subsidiary of Grantor or otherwise occurring on or with respect to the Trust
Property, (ii) the operation or violation of any Environmental Law by Grantor or
any subsidiary of Grantor or otherwise occurring on or with respect to the Trust
Property, (iii) any claim for personal injury, property damage related to
Grantor or any subsidiary of Grantor or otherwise occurring on or with respect
to the Trust Property, (iv) any claim for actual or threatened injury to,
destruction of or loss of natural resources in connection with Grantor or any
subsidiary of Grantor or otherwise occurring on or with respect to the Trust
Property and (v) the inaccuracy or breach of any environmental representation,
warranty or covenant by Grantor made herein or in any other Loan Document (as
defined in the Loan Agreement) evidencing or securing any obligation under the
Loan Documents or setting forth terms and conditions applicable thereto or
otherwise relating thereto. The foregoing indemnity shall survive the
termination of this Deed of Trust and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim thereunder.

26. Variable Interest Rate. The Obligations Secured include obligations that
bear interest at rates that vary from time to time, as provided in the Loan
Agreement and the other documents relating to the Obligations Secured.

27. Trustee Provisions.

(a) Trustee shall not be liable for any error of judgment or act done by Trustee
in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or willful
misconduct. Trustee shall not be personally liable in case of entry by him, or
anyone entering by virtue of the powers herein granted him, upon the Trust
Property for debts contracted or liability or damages incurred in the management
or operation of the Trust Property. Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine. Trustee shall be entitled to reimbursement for expenses incurred by him
in the performance of his duties hereunder and to reasonable compensation for
such of his services hereunder as shall be rendered. Grantor will, from time to
time, pay the compensation due to Trustee hereunder and reimburse Trustee for,
and save him harmless against, any and all liability and expenses which may be
incurred by him in the performance of his duties.

(b) All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received by her hereunder.

(c) Trustee may resign by the giving of notice of such resignation in writing to
Agent. If Trustee shall die, resign or become disqualified from acting in the
execution of this trust or shall fail or refuse to execute the same when
requested by Agent so to do, or if, for any reason, Agent shall prefer to
appoint a substitute trustee to act instead of the forenamed Trustee, Agent
shall have full power to appoint a substitute trustee and, if preferred, several
substitute trustees in succession who shall succeed to all the estate, rights,
powers and duties of the forenamed Trustee.

 

13



--------------------------------------------------------------------------------

(d) Agent may, from time to time, by a written instrument executed and
acknowledged by Agent, mailed to Grantor and recorded in the County in which the
Real Property is located and by otherwise complying with the provisions of the
applicable law of the State of Nebraska, substitute a successor or successors to
the Trustee named herein or acting hereunder.

(e) Any new Trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed or conveyance, become vested with all the estate,
properties, rights, powers and trusts of its, her or his predecessor in the
rights hereunder with like effect as if originally named as Trustee herein; but
nevertheless, upon the written request of Agent or of the successor Trustee, the
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor Trustee, upon the trusts herein expressed, all the estates,
properties, rights, powers and trusts of the Trustee so ceasing to act, and
shall duly assign, transfer and deliver any of the property and moneys held by
such Trustee to the successor Trustee so appointed in its, her or his place.

Signature pages follow

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of the day and year first
above written by the individual identified below on behalf of the Grantor (and
said individual hereby represents that s/he possesses full power and authority
to execute and deliver this instrument).

THE MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES THAT THE MORTGAGOR HAS RECEIVED,
WITHOUT CHARGE, A TRUE COPY OF THIS DEED OF TRUST.

 

GREEN PLAINS CENTRAL CITY LLC, a
Delaware limited liability company By:  

/s/ Michelle Mapes

Name:   Michelle Mapes Title:   EVP-General Counsel & Corporate Secretary

 

STATE OF    )          ) SS.       COUNTY OF    )      

On this            day of June, 2014 before me appeared Michelle Mapes, to me
personally known, who, being by me duly sworn, did say that s/he is the
EVP-General Counsel & Corporate Secretary of GREEN PLAINS CENTRAL CITY LLC, a
Delaware limited liability company, and that the foregoing instrument was signed
on behalf of such company, pursuant to due authority, properly exercised, and
s/he acknowledged such instrument to be the free act and deed of such company.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

  Notary Public

My term expires:                                 



--------------------------------------------------------------------------------

Exhibit A

Legal Description

A tract of land located in part of the South Half and all of Tax Lot One (1) in
Section 11, Township 13 North, Range 6 West of the 6th P.M., Merrick County,
Nebraska, and more particularly described as follows:

Commencing at the center of Section 11; thence on an assumed bearing of
S00°00'00"W upon and along the West line of the Southeast Quarter a distance of
50.00 feet to the South Right-of-Way (R.O.W.) line of Hord Lake Road, said point
also being the Point of Beginning; thence S00°00'00"W upon and along said West
line a distance of 5.00 feet; thence S89°08'56"E upon and along said South R.O.
W. line a distance of 1349.09 feet to the West line of Tax Lot 1; thence
N00°58'54"E upon and along said West line of Tax Lot 1 a distance of 14.64 feet
to the northwest corner of said Tax Lot 1; thence S89°07'20"E upon and along the
North line of said Tax Lot 1, said line also being said South R.O.W. line a
distance of 260.55 feet to the northeast corner of said Tax Lot 1; thence
S00°19'29"W upon and along the East line of said Tax Lot 1 a distance of 316.00
feet to the southeast comer of said Tax Lot 1; thence N89°03'23"W upon and along
the South line of said Tax Lot 1 a distance of 260.00 feet to the southwest
corner of said Tax Lot 1; thence N89°52'11"W a distance of 11.02 feet; thence
S00°34'25"W a distance of 749.87 feet; thence N89°06'32"W a distance of 1192.10
feet to the easterly R.O.W. line of Union Pacific Railroad; thence N38°25'26"W
upon and along said Railroad R.O.W. line a distance of 221.21 feet to a point on
said West line of the Southeast Quarter; thence N38°18'13"W upon and along said
Railroad R.O.W. line a distance of 479.98 feet; thence N51°42'35"E upon and
along said Railroad R.O.W. a distance of 100.00 feet; thence N38°17'31"W upon
and along said easterly Railroad R.O.W. line a distance of 578.18 feet to a
point on said South R.O.W. line of Hord Lake Road; thence S89°10'16"E upon and
along said South R.O.W. line a distance of 577.37 feet to the Point of
Beginning.

Said tract is also known as and has been formerly described as:

A tract of land comprising a part of the Southwest Quarter, part of the
Southeast Quarter and all of Tax Lot One (1) in Section 11, Township 13 North,
Range 6 West of the 6th P.M., Merrick County, Nebraska, and more particularly
described as follows:

First to ascertain the actual point of beginning, start at the northwest corner
of said Southeast Quarter; thence southerly along and upon the West line of said
Southeast Quarter for a distance of 50.00 feet to the Point of Beginning; thence
continuing southerly along and upon the West line of said Southeast Quarter for
a distance of 5.00 feet; thence deflecting left 89°09'16" and running easterly
along and upon the South line of deeded road right-of-way for a distance of
1348.94 feet; thence deflecting left 90°39'34" and running northerly along and
upon the West line of Tax Lot 1 for a distance of 15.00 feet to the northwest
corner of said Tax Lot 1; thence



--------------------------------------------------------------------------------

easterly along and upon the South line of deeded road right-of-way also being
the North line of said Tax Lot 1 for a distance of 260.00 feet; thence southerly
along and upon the East line of said Tax Lot 1 for a distance of 316.00 feet;
thence westerly along and upon the South line of said Tax Lot 1 and extending
for a total distance of 271.00 feet; thence deflecting left 90°10'06" and
running southerly for a distance of 749.87 feet; thence deflecting right
90°16'40" and running westerly for a distance of 1191.96 feet to a point on the
northeast right-of-way line of the Union Pacific Railroad; thence northwesterly
along and upon the northeast right-of-way line of said Union Pacific Railroad
for a distance of 701.92 feet; thence northeasterly along and upon the northeast
right-of-way line of said Union Pacific Railroad for a distance of 100.00 feet;
thence northwesterly along and upon the northeast right-of-way line of said
Union Pacific Railroad for a distance of 578.10 feet to a point on the South
right-of-way line of deeded road; thence easterly along and upon the South
right-of-way line of deeded road for a distance of 577.31 feet to the Point of
Beginning.

Tax ID #0001937.01: The 2013 real estate taxes in the total amount of $3,657.84,
less a tax credit of $120.30 for a net amount of $3,537.54, first half is paid,
second half is due and payable.

The 2013 Tax Increment Financing (TIF) excess in the amount of $529,652.20, less
a tax credit of $17,418.38 for a net amount of $512,233.82, first half is paid,
second half is due and payable.

Tax ID #0008449.00: The 2013 real estate taxes in the total amount of $5,894.62,
less a tax credit of $193.86 for a net amount of $5,700.76, first half is paid,
second half is due and payable.

 

2